Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on August 31, 2021.  Application No. 16/643,672, is a 371 of PCT/US2018/048465, filed August 29, 2018; and claims the benefit of U.S. Provisional Application No. 62/553,308, filed September 1, 2017.  Claims 1-13 are pending.
Species Election

Applicant’s election without traverse of the H3K27 demethylase inhibitor N-[2-(2-Pyridinyl)-6-(1,2,4,5-tetrahydro-3H-3-benzazepin-3-yl)-4-pyrimidinyl]-β-alanine ethyl ester (of claim 11) (hereafter “GSK-J4”) in the reply filed on August 31, 2021, is acknowledged.
Claims 1-13 are examined below.  
Claim Rejections - 35 USC § 112(a), First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for a method of treating the cessation of bone/growth or accrual; osteoporosis; and/or short stature in a pediatric or juvenile subject comprising administering to the subject an effective amount of GSK-J4 to the subject; the specification does preventing the cessation of bone/growth or accrual; osteoporosis; and/or short stature in a pediatric or juvenile subject comprising administering to the subject an effective amount of one or more H3K27 demethylase inhibitors to the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Factors to be considered when determining whether claims in an application for patent are enabling include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.08, citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The claims are broadly drawn to a method of preventing the cessation of bone/growth or accrual; osteoporosis; and/or short stature in a pediatric or juvenile subject comprising administering to the subject an effective amount of one or more H3K27 demethylase inhibitors.  However, the specification teaches only that GSK-J4 may be useful in attenuating bone loss in certain compromised cells.  (Specification, p. 25-40, Examples 1-11.)  There are no working examples or other evidence to indicate that any H3K27 demethylase inhibitors can prevent the broadly defined in vivo conditions.  The specification provides no other direction as to how prevention might be accomplished. In addition, the prior art fails to provide compensatory guidance. There is therefore no correlation provided, either by the instant specification or the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al., WO2012/052390 A1, in view of van Wijnen et al., US2018/0133211 A1, (i.e., Application No. 15/574,677, which is a 371 of PCT/US2016/033211, filed May 19, 2016, and claims the benefit of U.S. Provisional Applications Nos. 62/163,540, filed May 19, 2015; and 62/233,531, filed September 28, 2015); in further view of Zhang et al., 12(3) J. Musculoskeletal Neuronal Interact. 174-182 (2012) (cited on the March 2, 2020, IDS).

Nonetheless it was also known at the time of the invention that histone modulators acting similar to that of the present invention are useful in the promotion of new bone formation for the treatment of medical conditions such as osteoporosis, bone defects, and bone injury.   See van Wijnen et al., Abstract.  Van Wijnen also teaches that histone modulation can also be useful for enhancing bone regeneration.   (Id., para. [0003]-[0006])  Furthermore, with respect to these conditions in pediatric or juvenile subjects, specifically as it relates to chronic inflammatory childhood illness, Zhang suggests that the conditions may also be treatable by histone modulation.   Zhang et al., p. 178-179, Secondary bone loss.   Accordingly, all the elements of the present invention were known in the art at the time of the invention.  
It would have been obvious to the ordinary artisan at the time of the invention to use the H3K27 demethylase inhibitor, GSK-J4, for treating the cessation of bone/growth or accrual/ osteoporosis; and/or short stature in a pediatric or juvenile subject with a reasonable expectation of success.  All the elements of the present invention were known in the art at the time of the 
Conclusion
	No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625